DETAILED ACTION
This action is in response to the application filed 12/16/2019. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
Figure 1 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "111" and "116" have both been used to designate a user device (see [0027]). The user device with the 111 label should be labeled 116. The Examiner respectfully notes that [0027] of the Specification should also be amended to reflect the corrected drawing number. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Optimizing Read-Modify-Write Operations to a Storage Device by Writing a Copy of the Write Data to a Shadow Block

The disclosure is objected to because of the following informalities:
Paragraph [0003] should state: “A computer-implemented method according to one embodiment includes initiating a read-modify-write (RMW) operation; assigning the RMW operation to a thread; identifying a storage device associated with the RMW operation; assigning a log block within the storage device to the thread; determining a free shadow block location within the storage device; creating a copy of data to be written to the storage device during the RMW operation; writing the copy of the data to the free shadow block location within the storage device; updating the log block within the storage device to point to the free shadow block location to which the copy of the data is written; and writing the data to one or more blocks of a home area of the storage device.” 
  Paragraph [0022] should state: “In one general embodiment, a computer-implemented method includes initiating a read-modify-write (RMW) operation; assigning the RMW operation to a thread; identifying a storage device associated with the RMW operation; assigning a log block within the storage device to the thread; determining a free shadow block location within the storage device; creating a copy of data to be written to the storage device during the RMW operation; writing the copy of the data to the free shadow block location within the storage device; updating the log block within the storage device to point to the free shadow block location to which the copy of the data is written; and writing the data to one or more blocks of a home area of the storage device.” 
Appropriate correction is required.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Regarding Claim 1, Claim 1 Line 5 should state “…assigning a log block within the storage device to the thread” to maintain the proper tense in the claim language. Claims 2-13 inherit the objection of claim 1.
Regarding Claim 7, Claim 7 should state “The computer-implemented method of Claim 1, wherein the storage device includes reserved log shadow blocks reserved for the thread to which the RMW operation is assigned, the reserved log shadow blocks including an active shadow block, a free shadow block, and a log block” to maintain consistent nomenclature of the reserved log shadow blocks throughout the claim. 
Regarding Claim 11, Claim 11 should state “The computer-implemented method of Claim 1, wherein the writing of the data to the one or more blocks of the home area is performed in parallel with the writing of the copy of the data to the free shadow block location” to maintain proper antecedence to the  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). The Examiner welcomes a phone interview to discuss any of the objections above.
Regarding Claim 1, Claim 1, recites at least: “initiating a read-modify-write (RMW) operation; assigning the RMW operation to a thread; identifying a storage device associated with the RMW operation; assign a log block within the storage device to the thread; determining a free shadow block location within the storage device; creating a copy of data to be written to the storage device during the RMW operation; writing the copy of the data to the free shadow block location within the storage device; updating the log block within the storage device to point to the free shadow block location to which the copy of the data is written; and writing the data to one or more blocks of a home area of the storage device”, wherein during a Read-Modify-Write 
The closest prior art of record is Oza et al. (US 2006/0036817 A1) and Banikazemi et al (US 2014/0164828 A1). Oza discloses initiating a read-modify-write operation ([0014]), reading the old data into a free buffer, updating the data with new write data ([0015]) and flushing the updated data to a memory ([0021]). However, Oza does not disclose making a copy of the data to be written during the RMW operation and writing the copy to a shadow block. Oza also does not disclose utilization of log blocks. Banikazemi discloses performing an atomic write operation and utilizing a log block to indicate the location of the updated version of the object. However, Banikazemi does not disclose utilizing a RMW command nor storing the data of the RMW command and a copy of the data created during the RMW command and utilizing a log block to point to the copy of the data. Therefore, the prior art of record, alone or in combination, does not disclose all of the limitations of claim 1. Claims 2-13 would be allowable at least due to their dependency on claim 1.
Claim 14 recites substantially similar limitations as claim 1 and would be allowable under the same rationale. Claims 15-19 would be allowable at least due to their dependency on claim 14.
Claim 20 recites substantially similar limitations as claim 1 and would be allowable under the same rationale. 

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183